kaa department of the treasury internal_revenue_service washington d c e a t tax exempt and ernment entities eo ad ivision jul u i l xxxxxxxxxxxaxxxxxxxxxkk xxxxxxkxxxxxxxkxxxaxkxkxaxkk xxxxkxxxxxxxxxkxxxaxkxk kkk legend taxpayer a - xxxxxxxxxxxaxxxaxxxxxxxaxxaxx ira x - xxxxxxxxxxxxxaxxxxxaxxaxxxaxxx company b - xxxxxxxxxxxxxaxxxxxxxaxxxxk amount c - xxxxxxxxxxxxxxaxxxxaxaxxaxxxk amount d - xxxxxxxxxxxaxxaxxxxxaxxxxn amount p - xxxxxxxxxxxxxxxxxxaxxxxxk company b xxxxxxxxxxxxxxxxxxaxxxxxk date e date f date h bank m xxxxxxxxxxxxxxxxxxxxxxx - xxxxxxxxxxxxxxxxxxxxxaxxx xxxxxxxxxaxxxxxxxaxxxxxaxkk xxxxxxxxxxxxxxaxxxxxxaxkk dear xxxxxxxxxx this letter is in response to your letter dated xxxxxxxxxx as supplemented by correspondence dated xxxxxxxxxx in which you request a waiver of the day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a represents that he was the owner of ira x a qualified_individual retirement arrangement ira established and maintained at company b under the rules of sec_408 of the code on date e taxpayer a represents that he received a distribution of amount c from ira x and deposited the distribution amount into a non-ira account with bank m taxpayer a represents that he was laid off unexpectedly on date f which was four days before the expiration of day rollover period which ended on a weekend during which the offices of company b were closed taxpayer a further represents that he attempted to rollover the distribution amount into a rollover ira with company b the next business_day on date h but could not do so as company b notified taxpayer a that they would not accept amount c as a rollover because the 60-day rollover period had expired taxpayer a states that amount c is requests to rollover only amount d into a rollover ira with company c as he intends to make use of remainder amount d into a rollover ira with company b a portion of the distribution amount p and rollover the still intact with bank m taxpayer a further based upon the foregoing facts and representations taxpayer a requests that the service waive the day rollover requirement with respect to the distribution of amount d from ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distribute as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual received the payment or distribution or ii the entire amount received including money and any other_property is other than an ira for the benefit of paid into an eligible_retirement_plan such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending in the day of such receipt such individual received any other amount described in sec_408 from an ira which was not included in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity and good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur are eligible for the waiver under sec_408 of after date the code revproc_2003_16 i r b provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a rollover of amount d was due to the fact that the day fell on a weekend and the business offices of company b were closed taxpayer a avers that he contacted company b the next business_day on date h and attempted to redeposit amount d into a rollover ira but was advised that the day rollover period had already expired therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount d into a rollover ira no opinion is expressed as to the tax treatment of the transactions described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions concerning this ruling please contact xxxxxxxxxxxxxxx se t ep ra t3 at xxxxxxxxxx sincerely yours p fg _ frances v sloan manager employee_plans technical group jo enclosures deleted copy of letter_ruling notice
